Citation Nr: 0930396	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic left foot 
disorder.

2.  Entitlement to an increased disability evaluation for the 
Veteran's post-operative residuals of a left knee injury, 
status post medial meniscectomy with degenerative changes, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a left hip, pelvic obliquity, and buttock 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2005 VA Form 9 the Veteran requested a hearing 
before the Board at the RO.  In September 2005 the Veteran 
withdrew his request for said hearing.  In a letter, dated in 
January 2009 and received at the Board in April 2009, the 
Veteran stated that he wanted to reinstate his request to 
make a personal appearance before the Board.  As there is no 
evidence that the request for a hearing before the Board at 
the RO has been met, the Board must remand in order to 
schedule the Veteran for such hearing.  

In light of such circumstances, the Board concludes that 
there is an outstanding request for a hearing before the 
Board at the RO.  As such hearing has not yet been conducted; 
this matter should be remanded to schedule the Veteran for a 
hearing before the Board.  See 38 C.F.R. §§ 20.703, 20.704, 
20.1304(a) (2008).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
the Board at the RO.  Appropriate 
notification should be given to the 
Veteran and his representative, if any, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




